APPEAL OF W. W. HARRISON CO.W. W. Harrison Co. v. CommissionerDocket No. 6672.United States Board of Tax Appeals4 B.T.A. 174; 1926 BTA LEXIS 2350; June 22, 1926, Decided Submitted March 7, 1926.  *2350 Edgar R. Mead, Esq., for the petitioner.  Bruce A. Low, Esq., for the Commissioner.  *174  Before PHILLIPS and TRAMMELL.  Taxpayer appeals from the determination by the Commissioner of a deficiency of $1,136.04 income and profits taxes for the fiscal year ending January 31, 1920, arising from the disallowance of $2,469.65, claimed as a deduction for additional compensation for services rendered to the taxpayer by an employee during 1917 and 1918.  FINDINGS OF FACT.  The taxpayer is a New York corporation with its principal office in the City of New York.  For several years prior to 1920 it was engaged in the manufacture and sale at retail of umbrellas, canes, and luggage.  During 1917 its gross sales amounted to approximately $225,000.  During 1917, 1918, and 1920, Walter W. Harrison was the president, David W. Harrison, his son, was vice president and secretary, *175  and Miss C. H. Harrison, his daughter, was treasurer.  The policies of the corporation were in charge of Walter W. Harrison and David W. Harrison.  Miss Harrison acted as the office manager, attending to correspondence and having supervision over the bookkeeping and records of the*2351  company.  The office force included one other person, who acted as bookkeeper and cashier.  David W. Harrison was in charge of the manufacturing and sales forces.  Two other sons of Walter W. Harrison were employed in the business as salesmen.  During 1917 and 1918 Miss Harrison was paid a weekly salary of between $30 and $35.  Two of her brothers received salaries of from $50 to $60 a week, while David W. Harrison, her other brother, was paid from $60 to $75.  Miss Harrison left the employ of the company in June, 1918, and shortly thereafter was married.  Some months after she left the employ of the company she made demands upon her father for additional compensation for her services, claiming that she had been insufficiently paid.  For a period of several months she pressed her demands and was joined in this by some of the other members of the family.  The directors of the corporation at a meeting held January 31, 1920, passed the following resolution: Resolved that the treasurer be and in hereby authorized to pay Mrs. C. H. Webb [Miss Harrison] out of the company's funds, $2,469.65, which is due her in payment of back salaries for the period between February 1, 1917 and*2352  July 10, 1918.  This amount was paid Mrs. Webb in March, 1920.  The taxpayer claimed it as a deduction upon its income-tax return for the fiscal year ended January 31, 1920.  The deduction was disallowed by the Commissioner.  The deficiency is determined to be $1,136.04.Order will be entered accordingly.